UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4225



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MUZAFFAR KHAN AFRIDI, a/k/a Muzaffar Khan
Muhammad Ali, a/k/a Momin Khan, a/k/a Hadji
Sahib,

                                            Defendant - Appellant.



                            No. 06-4236



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ALAMDAR KHAN AFRIDI, a/k/a Alamdar Muzaffar
Khan,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:03-cr-00211-AW)
Submitted:   June 25, 2007                 Decided:   July 20, 2007



Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc G. Hall, Rockville, Maryland, for Appellant Alamdar Afridi;
James Wyda, Federal Public Defender, John Chamble, Assistant
Federal Public Defender, Paresh S. Patel, Staff Attorney, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant
Muzaffar Afridi. Rod J. Rosenstein, United States Attorney, Stuart
A. Berman, Barbara S. Skalla, Assistant United States Attorneys,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      A jury in the United States District Court for the District of

Maryland found Muzaffar Khan Afridi (“M. Afridi”) and Alamdar Khan

Afridi (“A. Afridi”) guilty of conspiracy to distribute and to

possess with intent to distribute more than one kilogram of heroin

in violation of 21 U.S.C. § 846, conspiracy to import more than one

kilogram of heroin in violation of 21 U.S.C. § 963, three counts of

distribution of and possession with intent to distribute heroin in

violation of 21 U.S.C. § 841(a)(1), and eight counts of unlawful

use of a communication facility to commit a narcotics offense in

violation of 21 U.S.C. § 843(b).            The district court sentenced M.

Afridi to life imprisonment for the conspiracy and distribution

counts and a concurrent sentence of forty-eight months for the

communication facility counts.          The court sentenced A. Afridi to

360   months   for   the   conspiracy       and   distribution   counts   and   a

concurrent sentence of forty-eight months for the communication

facility counts.

      Claiming that the district court improperly admitted hearsay

statements, both Afridis appeal their convictions.                  They also

appeal the reasonableness of their sentences under United States v.

Green, 436 F.3d 449 (4th Cir. 2006).                Finding no error in the

convictions and sentences, we affirm.




                                        3
                                        I.

     In 2001, Mehrdad Ghaderi, working as an informant for the FBI

and DEA, agreed with his neighbor Zalmai Ibrahimi to purchase two

kilograms of heroin from a dealer supplied by an unknown source in

Pakistan.    The man who arranged this deal, Waiz Ul-Din Wardak, is

Ibrahimi’s nephew, who lived in Pakistan at the time.            After two

such deals at a McDonald’s in Beltsville, Maryland, and several

telephone calls to the suppliers of the heroin, Ghaderi, and

federal    agents   discovered   that   the    kingpin   of   this     heroin

organization was Muzaffar Afridi, who was assisted by his son

Alamdar.

     In fall 2002, Ghaderi arranged to meet the Afridis in Dubai,

United Arab Emirates, to plan for larger heroin purchases. Ghaderi

met the Afridis twice in Dubai and agreed to purchase large

quantities of heroin that the Afridis planned to send through

London.      Federal   agents    observed     these   meetings   and     took

photographs of the Afridis.      On January 17, 2003, British customs

agents at Heathrow International Airport intercepted a large wooden

crate filled with sporting equipment.         The crate had been shipped

from Malik International in Pakistan to the man whom Ghaderi used

as a receiver in London.        Within the wooden struts of the crate

were hidden bags totaling twenty kilograms of high-quality heroin.

A. Afridi had sent Ghaderi a facsimile message on December 11,

2002, that described the heroin shipment;        he sent a second fax on


                                    4
January 14, 2003, to confirm the shipment; and he sent a third fax

on January 18, 2003, that described how he had hidden the heroin in

the   crate.      On    March   21,    2003,    airport      officials    in   London

intercepted an identical crate containing nearly eighteen kilograms

of    heroin.     Although      this    crate       was   initially   destined   for

Cameroon, the Afridis asked Ghaderi if he would like to purchase

it.

       Federal agents arrested the Afridis in Bangkok, Thailand, on

August 29, 2003.        On the basis of surveillance of the heroin deals

made with Ghaderi, transcripts of thousands of telephone calls, and

physical evidence agents had intercepted, a grand jury indicted the

Afridis with conspiracy to distribute and import heroin, use of a

communication facility in furtherance of that conspiracy, and

distribution and possession of heroin.                    After a lengthy trial, a

jury convicted the Afridis of these charges on                   December 5, 2005.

On     February 15, 2006, the court sentenced M. Afridi to life

imprisonment, with a concurrent sentence of four years, and A.

Afridi   to     three   hundred   and    sixty       months,   with   a   concurrent

sentence of four years.



                                              II.

       The Afridis claim they were wrongfully convicted on the basis

of hearsay statements the court allowed into evidence.                    They argue

that the court should not have allowed testimony concerning the


                                          5
out-of-court statements of Mia Afridi, an alleged co-conspirator.

We review the trial court’s admission of evidence for abuse of

discretion.        United States v. Blevins, 960 F.2d 1252, 1255 (4th

Cir. 1992).

     The trial court did not abuse its discretion in admitting the

out-of-court statements of co-conspirator Mia Afridi over the

objection     of     defense   counsel.        Federal     Rule     of    Evidence

801(d)(2)(E) excludes from the definition of hearsay out-of-court

statements made by co-conspirators “during the course and in

furtherance of the conspiracy.”            A court may admit evidence under

this rule if it concludes, by a preponderance of the evidence, “(1)

that there was a conspiracy involving the declarant and the party

against whom admission of the evidence is sought and (2) that the

statements    at     issue   were   made    during   the   course    of    and   in

furtherance of that conspiracy.”            United States v. Neal, 78 F.3d

901, 905 (4th Cir. 1996).           The proponent of the statements must

show the existence of the conspiracy and the declarant’s role in

the conspiracy through independent evidence but may supplement that

evidence with the statements of the declarant.                    Fed. R. Evid.

801(d)(2)(E) (as amended in response to Bourjaily v. United States,

483 U.S. 171, 181 (1987)).

     In this case, the government presented sufficient independent

evidence at trial for the district court to conclude within its

discretion that Mia Afridi was a member of the conspiracy and that


                                       6
his statements were made during the course of and in furtherance of

the conspiracy.       Waiz Wardak, another co-conspirator, testified to

his   personal   knowledge       of   Mia       Afridi’s     actions     and   Wardak’s

interactions with Mia Afridi. Wardak testified that Mia Afridi put

Wardak in contact with the heroin organization run by the Afridis

and that Mia Afridi served as a mediator between Ghaderi and the

conspirators. This independent evidence was sufficient to prove by

a   preponderance     of   the   evidence         that     Mia    Afridi    was   a   co-

conspirator.     The district court thus properly concluded that his

statements were not hearsay and properly admitted them.

      Even if the trial court had erred by admitting Mia Afridi’s

statements, the error would have been harmless.                            Considerable

evidence, independent of Mia Afridi’s out-of-court statements,

links both Afridis to the conspiracy.                    The testimony of Ghaderi

concerning his personal, telephone, and facsimile interactions with

both Afridis; Wardak’s and Ibrahimi’s testimony; thousands of

intercepted telephone calls; and the government surveillance of the

heroin   deals    constitute      evidence         sufficient       to     support    the

conspiracy convictions of both Afridis.



                                                III.

      The Afridis also argue that the court imposed unreasonable

sentences.       We    review    sentences         imposed       under   the   advisory

sentencing guidelines for reasonableness. United States v. Hughes,


                                            7
401 F.3d 540, 546-47 (4th Cir. 2005).             Sentences must be both

procedurally    and   substantively       reasonable.   United    States   v.

Moreland, 437 F.3d 424, 434 (4th Cir. 2006).                  A sentence is

procedurally reasonable if the court has applied the appropriate

guidelines range and has given an adequate statement of reasons why

the sentence satisfies the requirements of 18 U.S.C. § 3553(a).

Id. at 434.     “A sentence may be substantively unreasonable if the

court relies on an improper factor or rejects policies articulated

by Congress or the Sentencing Commission.”              Id.     We accord a

sentence imposed within the guidelines range a presumption of

reasonableness.       United States v. Green, 436 F.3d 449, 457 (4th

Cir. 2006); see Rita v. United States, __ S. Ct. __, No. 06-5754,

2007 WL 1772146 at *6 (June 21, 2007) (holding that “a court of

appeals may apply a presumption of reasonableness to a district

court sentence that reflects a proper application of the Sentencing

Guidelines”).

     The Afridis claim that the district court did not address the

concerns they raised and did not adequately refer to the § 3553(a)

factors while sentencing them.        It is clear from the record that

the district court made proper findings of fact and properly

calculated the guidelines range for both Afridis. It is also clear

that the court considered defense arguments concerning M. Afridi’s

age and both Afridis’ potential cultural isolation and weighed them

against the significance of the crimes of which the Afridis were


                                      8
convicted.    The court evaluated the arguments in the light of the

sentencing principles set forth in § 3553(a).           Because of the

court’s deliberateness in sentencing, we cannot conclude that the

Afridis’ sentences are unreasonable.



                                      IV.

     We find no error in the district court’s admission of the out-

of-court     statements   made   by    co-conspirator    Mia   Afridi.

Additionally, we find that the sentences of both M. Afridi and A.

Afridi are procedurally and substantively reasonable. We therefore

affirm their convictions and sentences.



                                                               AFFIRMED




                                  9